                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    TEXARKANA DIVISION

HOSEA L. KENDRICK                                                                                   PLAINTIFF

v.                                          Civil No. 4:19-cv-04019

KAREN GHORMLEY, Acting Jail
Administrator, Nevada County Detention Center                                                    DEFENDANT

                                                    ORDER

        Before the Court is Defendant Karen Ghormley’s Motion to Withdraw Counsel. (ECF No.

20). Defendant Ghormley1 requests that Caroline “Carly” V. Hayes, listed a lead counsel in this

case, be permitted to withdraw. Co-counsel, C. Burt Newell, will continue to represent Defendant

Ghormley in this matter.

        Defendants’ Motion to Withdraw Counsel (ECF No. 20) is GRANTED. The Clerk is

DIRECTED to terminate Caroline Virginia Hays as counsel for Defendant Ghormley.

        IT IS SO ORDERED THIS 24th day of September 2018.

                                                     /s/Barry A. Bryant
                                                     HON. BARRY A. BRYANT
                                                     UNITED STATES MAGISTRATE JUDGE




1
  The Court notes that a typographical error was made in the motion and Defendant Ghormley is incorrectly
identified as Defendant Miller. To date there has not been a motion to substitute parties by Defendant Ghormley.
